DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Previous objections are withdrawn in view of Applicant’s amendment filed June 20, 2022.

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed June 20, 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 112(b) rejections of claims 1-10 have been withdrawn. 

Allowable Subject Matter
4.	Claims 1 to 10 are allowed.
5.	Claims 1 to 10 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
	Claim 1 is allowed because the closest prior art, Lolla et al. (US Pat. Pub. 2019/0302291) fails to anticipate or render obvious a microseismic wireless monitoring, receiving and early warning system of rock, which is connected with n microseismic intelligent acquisition and data wireless transmission systems of rocks through a satellite, wherein n is a positive integer larger than 4; the microseismic wireless monitoring, receiving and early warning system of rock comprises: the storage module internally saves basic data information of the n microseismic intelligent acquisition and data wireless transmission systems of rocks; and a processor computing according to the rock breakage information as well as its corresponding time information in the microseismic data packet and the basic data information to obtain microseismic source generation time to further obtain microseismic source level information, wherein the processor transmits the microseismic source generation time and the microseismic source level information to the storage module to be correspondingly stored, in combination with the rest of the claim limitations as claimed and defined by the Applicant.7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        7/7/2022